DETAILED ACTION
Response to Amendment
The amendment filed January 5, 2021 is considered herein.
Claims 1, 17, 18, 25, 26 and 31 have been amended.
Claims 9-16 and 19 have been cancelled.
Claim 34 has been added.
Claims 1-8, 17, 18 and 20-34 are pending, with claims 1-8 and 25-28 being withdrawn to the non-elected group.
Claims 17, 18, 20-24 and 29-34 have been considered on the merits herein. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 18, 21, 24, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI (US PG PUB 2005/0287406), in view of MATSUNO et al (US PG PUB 2007/0111061).
Regarding claim 17, TAKAHASHI et al teaches a hybrid power system (fuel cell and battery system, paragraph 45, figure 7) comprising: 
a battery (paragraph 45);
a fuel cell stack (abstract) comprising: first and second conductive end plates (11/14) comprising contact terminals (inherently present on the portions of the end plates which extend and are shown to attach to the electrical connection to the switch portions in figures 1, 3, 5 and 6); 
a plurality of fuel cells (15-17) configured to be connected in series (as shown in the figure 1, 3, 5 and 6) and stacked between the conductive end plates (11/14); 

a control unit (“means of controlling the collector switch”) configured to select an operating voltage of the fuel cell stack (paragraph 14, claim 10 limitations 3 and 4, wherein the voltage is desirably selected to measure a voltage greater than a predetermined value) when the hybrid power system is feeding a load (paragraph 14, abstract, “said current collectors positioned at each end of the fuel cell stack and said current collectors at intermediate positions” connect to a load), wherein the operating voltage is obtained from the contact terminals of the at least one conductive middle plate and conductive end plates (figure 6 shows the voltmeter measuring the voltage between contact terminals of the plates); 
and a plurality of switches (A/B) to selectively connect the load with the at least one contact terminal of the at least one conductive middle plate (12/13) and at least one contact terminal of the conductive end plates (11/14) of the fuel cell stack, wherein the control unit is configured to selectively operate the switches to select the operating voltage of the fuel cell stack used to feed the load (paragraph 14).

TAKAHASHI fails to discuss the connection of the second end plate to ground.

MATSUNO et al shows a plurality of fuel cell power generating units 121/122/123, connected via switching, as in TAKAHASHI, as shown in figures 2 and 6.  Figure 6 shows the negative pole or end plate of fuel cell stack 121 as being connected to ground.  Moreover, figure 2 shows the use 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the connection of the outermost end plate of TAKAHASHI to ground, as in MATSUNO et al, to enable calculation of the voltages of each fuel cell section relative to the ground potential supplied due to the connection therein.
 
Regarding claim 18, paragraph 14 of TAKAHASHI details the use of voltage reading of the sub-stacks to determine when they system has reached the operating voltage desired for the fuel cells. Moreover, MATSUNO et al details the calculation of the stacked fuel cell elements relative to the ground potential or the ground connection of the second end plate in paragraphs 57-60 and claim 11.

Regarding claim 21, figures 1, 3, 5 and 6 of TAKAHASHI et al details the use of sub-stacks (15/16/17) comprising at least one fuel cell therein with conductive middle plates (12/13) are stacked between adjacent sub-stacks.

Regarding claim 24, the protruding sections of the plates (11-14) of TAKAHASHI are interpreted to read on the conductive tabs, as it is these components that electrically connect to the switching mechanisms.



Regarding claim 34, TAKAHASHI teaches the attachment of the switches to the load, as discussed above and in paragraph 14.  The selection of only one switch providing connectivity to the load at a time is not a characteristic of the apparatus but rather a condition of operation, as discussed in MPEP section 2114.  Since modified TAKAHASHI provides the same structure, the device is capable of being used in a singular application of a switch connection to a load, fulfilling the claim as written.
Claims 20 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI, in view of MATSUNO et al, as applied to claim 17 above, and further in view of ELLIOTT et al (WO 2016/059393 A1).
Regarding claim 20, while paragraph 45 of TAKAHASHI details the connection and flow of the voltage generated by the fuel cell to the battery, modified TAKAHASHI is silent to the use of a switch to enable connection.

ELLIOTT et al is directed to a hybrid fuel cell/battery system (abstract), just as in TAKAHASHI.  ELLIOTT et al details the connection of the fuel cell and battery via a switch on page 3, line 19-page 4, line 10 and page 5, lines 1-8 wherein the voltage generated in the fuel cell flows to the battery when the switch is connected and disengaging the switch when the voltage exceeds safe limits for the battery.

It would have been obvious to one of ordinary skill to utilize a switch connection between the fuel cell and battery of modified TAKAHASHI, as in ELLIOTT et al, so as to enable safe operation of the battery system by removing the ability to overwhelm the battery voltage.

Regarding claim 30, while TAKAHASHI details the comparison of the operating voltage to a predetermined voltage (paragraph 14), modified TAKAHASHI fails to detail the cooperation of the fuel cells with the battery via a battery switch in response to the voltage across the plates being lower than the voltage of the battery.

ELLIOTT et al is directed to a hybrid fuel cell/battery system (abstract), just as in TAKAHASHI.  ELLIOTT et al details the connection of the fuel cell and battery via a switch on page 3, line 19-page 4, line 10 and page 5, lines 1-8 wherein the voltage generated in the fuel cell flows to the battery when the switch is connected.  ELLIOTT et al details the battery to receive voltage from the fuel cell when the operating voltage of the fuel cell is below the maximum operating voltage of the battery (page 4, lines 1-4) to ensure safe operation of the device.

It would have been obvious to one of ordinary skill to limit connection between the fuel cell and battery of modified TAKAHASHI, as in ELLIOTT et al, to that of voltages below the maximum voltage of the battery (selection of the predetermined voltage of TAKAHASHI) so as to stay within the desired battery capacity with minimal modulation or control by the system while allowing for safe operation.
Claims 22, 23 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI, in view of MATSUNO et al, as applied to claim 17 above, and further in view of LAM (US PG PUB 2006/0204815).
Regarding claim 22, while TAKAHASHI teaches the formation of a fuel cell stack comprised of sub-stacks in the abstract, modified TAKAHASHI is silent to the use of bipolar plates with a fuel cell therebetween.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in TAKAHASHI.  Paragraphs 5, 6 and 8 details the use of bipolar plates 26 to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells with the fuel cell 24 therebetween to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.

At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks and on opposing sides of each fuel cell, as in LAM, as in modified TAKAHASHI, to enable consistent series connection within the sub-stacks while minimizing electrical resistance and components needed for fabrication.
Regarding claim 23, while TAKAHASHI teaches the formation of a fuel cell stack comprised of sub-stacks in the abstract, modified TAKAHASHI is silent to the conductive plates as being bipolar.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in modified TAKAHASHI.  Paragraphs 5, 6 and 8 details the use of bipolar plates 26 to form the positive and 

At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified TAKAHASHI, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place bipolar plates in electrical contact with the conductive middle plate and a cathode or anode of an associated cell of TAKAHASHI to continue the series electrical connection with the conductive components.

Regarding claim 31, TAKAHASHI is silent to the use of bipolar plates arranged in the adjacent cells and does not expressly address the conductive middle plate as being configured to be stacked in contact with a cathode and anode of adjacent fuel cells.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in TAKAHASHI.  Paragraphs 5, 6 and 8 details the use of bipolar plates 26 to form the positive and negative sides of adjacent fuel cells within the plurality of fuel cells to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.  LAM shows the use of the opposing charge plates on either side of the middle plate 54 (like in figure 5). 

At the time of filing, it would have been obvious to include the bipolar plate components interior to the sub-stacks, as in LAM, of the fuel cell, as in modified TAKAHASHI, to enable consistent series connection within the sub-stacks while minimizing electrical resistance.  It would have been obvious to place the conductive middle plate in contact with a cathode or 

Regarding claim 32, TAKAHASHI teaches the conductive middle plate to comprise conductive tabs as shown to extend beyond the fuel cell body, but modified TAKAHASHI fails to teach the layer to be bipolar.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in TAKAHASHI.  Paragraphs 5, 6 and 8 details the use of bipolar plates 26 to form the conductive component between adjacent fuel cells within the plurality of fuel cells with the fuel cell 24 therebetween to minimize electrical resistance while continuing to enable series interconnection between the fuel cells.

At the time of filing, it would have been obvious to one of ordinary skill to utilize a bipolar plate, as in LAM, as the conductive middle plate of modified TAKAHASHI to further enable series connectivity of the fuel cell pluralities, a functionality already enabled by the conductive plate of TAKAHASHI, while still minimizing electrical resistance.

Regarding claim 33, TAKAHASHI teaches the end plate to be the end conductive plate, but modified TAKAHASHI fails to disclose the fuel cell to further include end plates.

LAM teaches a fuel cell stack comprised of sub-stacks, in the abstract, just as in TAKAHASHI.  LAM shows the use of the end plate as the conductive end plate (22A, figure 3) and as an 

It would have been obvious to one of ordinary skill in the art to utilize an electrically insulating end plate exterior to the conductive end plate, as in LAM, as opposed to the end plate of modified TAKAHASHI to enable insulation of the device from the exterior.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 29 and their dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the arguments are directed to the use of TAKAHASHI alone, while the rejection above utilizes newly cited MATSUNO et al to address the amended language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BRANDON et al (US PG PUB 2016/0141896) is cited herein to show the state of the art, including stacked unit cells connected to a load.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        4/19/2021